                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 ALEX S. KUDEAROFF,                               Case No. 6:17-cv-01661-MK

        Plaintiff,
                                                 ORDER FOR PAYMENT OF ATTORNEY
                     vs.                         FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.




       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,771.74 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made

payable to Plaintiff’s attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the

Commissioner confirms that Plaintiff owes no debt to the Government through the federal treasury

offset program. There are no costs or expenses to be paid herein.

       Dated this 27th day of June 2019.


                                            s/ Mustafa T. Kasubhai
                                            MUSTAFA T. KASUBHAI
                                            United States Magistrate Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
